Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 1 of 13




                  Exhibit B
                          Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 2 of 13
 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                              District
                                                        __________     of Maryland
                                                                    District of __________
,QUH$SSOLFDWLRQRI(XUDVLDQ1DWXUDO5HVRXUFHV&RUS/WG
                                                                                )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.
IRUDQRUGHUSXUVXDQWWR86&WRFRQGXFW                           )
GLVFRYHU\IRUXVHLQDIRUHLJQSURFHHGLQJ
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                        Glenn Simpson, 10220 Mackall Rd, Saint Leonard, MD 20685

                                                        (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place:                                                                                Date and Time:
            2112 Pennsylvania Avenue, NW
            Washington, DC 20037

           The deposition will be recorded by this method:                     Video and transcription

       ✔
       u Production:     You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material: See the attached Rider to Subpoena. Note that the requested documents must be produced at least
                        fourteen (14) days before the date listed above for your deposition.




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:
                                    CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk                               Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Eurasian Natural Resources Corporation Limited                          , who issues or requests this subpoena, are:
1RZHOO'%DPEHUJHU&OHDU\*RWWOLHE6WHHQ +DPLOWRQ//3 DGGUHVVDERYH QEDPEHUJHU#FJVKFRP

                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 3 of 13
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                          Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 4 of 13
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 5 of 13



UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
--------------------------------x
IN RE APPLICATION OF EURASIAN                :
NATURAL RESOURCES CORP. LTD.                 :   Case No.
                                             :
                       Petitioner,           :
                                             :
for an order pursuant to 28 U.S.C. § 1782 to :
conduct discovery for use in a foreign
                                             :
proceeding.
--------------------------------x




               RIDER TO SUBPOENA DIRECTED TO GLENN SIMPSON
              Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 6 of 13



                                      RIDER TO SUBPOENA

         PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure (the “Federal Rules”), Eurasian Natural Resources Corporation Limited, by and

through its undersigned counsel, hereby demands that You produce all of the Documents

described herein (the “Requests”), for inspection and copying, at the offices of Cleary Gottlieb

Steen & Hamilton LLP, 2112 Pennsylvania Avenue, NW, Washington, DC 20037 (Attn: Nowell

D. Bamberger), at least 14 days before the date listed on the attached Subpoena for Your

deposition.

                                            DEFINITIONS

         1.      “ENRC” shall mean Eurasian Natural Resources Corporation Limited and its

principals, officers, directors, employees, members, servants, accountants, representatives, agents,

attorneys, and all others acting on its behalf.

         2.      “ENRC’s Related Companies” shall mean any past and present corporations,

organizations, partnerships, limited liability companies, affiliates, subsidiaries, corporate parents, or

other business entities related to ENRC.

         3.      The “Trio” shall mean Alexander Mashkevich, Alijan Ibragimov, and Patokh

Chodiev, together with their representatives, agents, attorneys, and all others acting on their behalf.

         4.      “Simpson” shall mean Glenn Simpson, together with his representatives, agents,

attorneys, and all others acting on his behalf.

         5.      “You” or “Your” shall mean Simpson, as defined in Paragraph 4 of the Definitions

above.

         6.      “Hollingsworth” shall mean Mark Hollingsworth, together with his representatives,

agents, attorneys, and all others acting on his behalf.



                                                    1
             Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 7 of 13



        7.       “Document(s)” is used in the broadest sense possible and shall mean and include,

without limitation, any and all “writings” within the scope of Federal Rule of Civil Procedure 34,

papers, correspondence, notes, letters, telegrams, mailgrams, cables, telex messages, facsimiles,

transmittals, bulletins, instructions, rulings, decisions, policies, binders, books, file folders, printed

matter, notebooks, minutes, agenda, memoranda, intra- or inter-office communications of any type

or nature, workbooks, worksheets, stenographers' notebooks, reports, records, diaries, calendars,

calendar entries, files, studies, forecasts, projects, surveys, appraisals, analyses, financial statements

of every type, budgets, projects, quotations, calculations, logs, job logs, timesheets, bills, invoices,

statements, purchase orders, checks, check registers, journals, schedules, ledger books, log books,

books of account, accounts, work papers, summaries, contracts or any other types of agreements,

proposals, working papers, payrolls, charts, notes of meetings or interviews or telephone

conversations, requests for authorization, requests for quotation, press releases, schedules, maps,

drawings, designs, diagrams, blueprints, plans, schematics, manuals, accountants' statements or

summaries, graphs, charts, photographs, motion pictures, slides, microfilm, microfiche, recordings

of meetings or conversations or interviews either in writing or made upon any mechanical,

electronic or electrical recording device, data compilations from which information can be obtained

or can be translated through detection devices into a reasonably usable form, computer inputs or

outputs, or any other written, graphic or recorded representations or communications whatsoever,

whether in lithograph, or in any other tangible form or intangible form which can be reduced to

tangible form, and any other form of communication or representation including letters, records,

pictures, film, videotape, sounds, symbols or communications thereof.

                “Document(s)” shall also mean and include, without limitation, any and all originals,

duplicate originals, facsimiles and extra copies or reproductions of all such written, printed, typed,



                                                     2
              Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 8 of 13



reported, recorded or graphic matter included above, upon which notations and writing, print or

otherwise, have been made or to which such notations or writing have been appended.

        8.       “Communication” is intended to have the broadest possible meaning and to include

any transmittal of information or request for information from a person or entity to another,

including, without limitation, the expression, imparting, conveying, transmittal, or exchange,

whether by speech, writing, signs or otherwise, of any statement, question, command, idea, fact,

knowledge, information, or other verbal or symbolic matter.

        9.       “Concerning” is intended to have the broadest possible meaning and to include,

without limitation, relating to, constituting, evidencing, describing, mentioning, commenting about,

referring to, reflecting, pertaining to, assessing, recording, conveying, touching upon, summarizing,

or in any way relevant to.

        10.      “Person” is intended to have the broadest possible meaning and to include, without

limitation, any natural person or any kind of legal entity, including any business, partnership, firm or

association, and its agents or employees.



                                            INSTRUCTIONS

        1.       Each Request shall be construed independently and no Request shall limit the scope

of any other Request.

        2.       Each Request shall be answered fully, including with respect to each subdivision

thereof, and in writing.

        3.       You are required to produce all Documents that are responsive to the Requests

herein and that are available to You, including, without limitation, Documents that are in Your

actual or constructive possession, custody, or control. Without limiting the term “control,” a



                                                   3
             Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 9 of 13



Document is deemed to be within Your actual or constructive control if You have ownership,

possession, or custody of the Document, or a right (other than the right of any member of the

public) to obtain the Document or a copy thereof from another Person or public or private entity

having actual possession thereof.

        4.      All responsive Documents must be produced, regardless of whether they are in draft

or final form and regardless of whether they are originals or copies. Each draft or copy of a

Document which is different in any way from the original or from other copies (whether due to

edits, notes, comments, interlineation, post-its, labels, “receipt” stamps, other markings of any sort,

additional or different attachments, exhibits, or otherwise) is a separate Document that must be

produced. Documents are to be produced in their full and unredacted form (except as necessary to

protect privilege) and as they are kept in the ordinary course of business. Documents or pages that

are physically attached to one another in Your files shall be considered a single Document for

purposes of these Requests and shall be produced in that form. Documents that are categorized or

identified by file labels, dividers, tabs or any other method shall be produced along with such labels,

dividers, tabs or other method of categorization or identification. Documents shall be produced in

the order in which they are maintained or categorized by Request.

        5.      If any portion of any Document is responsive, the entire Document shall be

produced. If only a part of a Document is protected by any privilege or immunity, only the

privileged matter shall be redacted; the remainder of the Document shall be produced.

        6.      If You object to any Request or any part thereof and refuse to respond to that

Request or that part, identify the Request or part to which You are objecting, state with specificity

all grounds for Your objection, and respond to any portion of the Request to which You are not

objecting.



                                                   4
             Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 10 of 13



        7.       If there are no Documents responsive to a Request, state so in writing in Your

response to the Request.

        8.       These Requests call for production of all Documents in a searchable, electronic

format. Electronically stored information (“ESI”) responsive to the requests should be produced in

a form compatible with Concordance and IPRO. Documents should be endorsed with production

numbers and produced as single page Group IV .tiff image files, extracted full text in the format of

document level .txt files, extracted metadata in a delimited text file, and an image load file

indicating document breaks in the format of an .Ipf (for IPRO) file. Image file names should not

contain spaces and parent/attachment relationships should be maintained. All ESI also should be

produced in its native electronic format in the manner in which it is ordinarily maintained.

Documents maintained in paper form should be scanned to .tiff and OCR and produced as a single

page .tiff with IPRO load files indicating document breaks and document level OCR files in .txt

format. The information requested should be produced on CD, DVD, or hard drive.

        9.       All phrases following the terms “including,” “including, but not limited to,” and

“including, without limitation,” as used herein, are intended to illustrate the kinds of Documents

responsive to a particular Request. Such examples are not intended to be exhaustive of the

Documents sought by the Request and shall not in any way be read to limit the scope of the

Request.

        10.      If any Document, or portion thereof, is not produced under a claim of privilege,

immunity, or otherwise, as to each such Document or redacted portion, You must state:

                i.   the type of Document (e.g., “memo”);

               ii.   the date of the Document, its author, and each addressee;




                                                   5
           Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 11 of 13



                iii.   each Person to whom copies of the Document were furnished or to whom the
                       contents thereof were communicated, including all recipients of carbon or blind
                       copies;

                iv.    where not apparent, the relationship of the author, addressee(s), and recipient(s);

                 v.    the privilege or immunity claimed and the basis upon which the asserted
                       privilege or immunity, or other reason for non-disclosure, is claimed.

         11.       If any responsive Document was formerly in Your possession, custody, or control

and has been lost, destroyed, or otherwise disposed of, You must identify each such Document and

state:

                  i.   the nature of the Document and its contents;

                 ii.   the name, address, occupation, title, and business affiliation of each Person who
                       prepared, transmitted, received, viewed, and has had possession, custody, or
                       control of the Document, including all recipients of carbon or blind copies of the
                       Document;

                iii.   the date on which the Document was prepared or transmitted;

                iv.    the date on which the Document was lost, destroyed, or otherwise disposed of;

                 v.    a statement of the reasons for destruction or other disposition of the Document;

                vi.    the name, address, occupation, title, and business affiliation of each Person who
                       authorized destruction or other disposition of the Document;

               vii.    the name, address, occupation, title, and business affiliation of each Person who
                       destroyed or disposed of the Document; and

               viii.   the specific Request(s) that call for the production of the Document.

         12.       Unless otherwise stated, the relevant time period for the Requests is from 2010

through and including the present. All responsive Documents dated, created, modified, received,

used, reviewed or sent during this time period must be produced, as well as responsive Documents

referring to events during this time period, regardless of their date.

         13.       These Requests are continuing in nature. If, after responding to these Requests, You

obtain or become aware of any additional Documents responsive to any of these Requests, You are

                                                      6
             Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 12 of 13



required to furnish a supplemental response to the fullest extent required by any applicable law or

rule when such information becomes available.

        14.     In construing these Requests, the use of a verb in any tense shall be interpreted as the

use of that verb in all other tenses in order to obtain the broadest possible meaning.

        15.     In construing these Requests, the singular form of a word shall be interpreted to

include the plural and vice versa, to obtain the broadest possible meaning.

        16.     In construing these Requests, the words “all”, “any” and “each” shall each be read

and applied so as to encompass any and all.

        17.     The words “and” and “or,” as used herein, are terms of inclusion and not exclusion,

and shall be read disjunctively or conjunctively, as necessary to construe the Requests in their

broadest permissible form.



                                  DOCUMENTS REQUESTED

        1.      All e-mails and other Communications between You and Hollingsworth

concerning ENRC, ENRC’s Related Companies, the Trio, or their respective business interests.

        2.      All Documents concerning ENRC, ENRC’s Related Companies, the Trio, or their

respective business interests that You obtained from Hollingsworth.

        3.      All Documents concerning Your use or further dissemination of Documents or

information concerning ENRC, ENRC’s Related Companies, the Trio, or their respective

business interests that You obtained from Hollingsworth, as well as all Documents concerning

how any third parties who received such Documents or information from You used or further

disseminated the Documents or information.




                                                   7
            Case 8:19-mc-00699 Document 1-3 Filed 12/06/19 Page 13 of 13



       4.      All Documents concerning ENRC, ENRC’s Related Companies, the Trio, or their

respective business interests that You obtained from any third party other than Hollingsworth, as

well as Documents reflecting how and from whom You obtained any such Documents.

       5.      All Documents concerning Your use or further dissemination of Documents or

information concerning ENRC, ENRC’s Related Companies, the Trio, or their respective

business interests that You obtained from any third party other than Hollingsworth, and all

Documents concerning how any third parties who received such Documents or information from

You used or further disseminated the Documents or information.




                                                8
